DETAILED ACTION
1.	This action is written in response to applicant’s correspondence filed 4/19/2021.  Applicant has amended claims 1 and 11.  Claim 10 has been withdrawn due to an election/restriction requirement.  Claims 1-9 and 11-20 are currently under examination.  All the amendments and arguments have been thoroughly reviewed but are found insufficient to place the instantly examined claims in condition for allowance.  In view of applicant’s amendments to claims 1 and 11, the rejection under 35 USC 112(b) has been withdrawn.  However, the double patenting rejection and the rejection under 35 USC 102 are maintained.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-9 and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,640,763 in view of Sun et al. (EMBO J. 2013, 32:2029-2038).
Regarding claim 1

However, Sun et al. teach a substantively similar method (see the whole document, particularly Figure 1) and further teach that, for such method, the sequencing reads comprise at most 200 nucleotides (e.g., “up to 150 nt”. See page 2030, column 2, paragraph 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to obtain sequencing reads comprising at most 200 nucleotides (e.g., “up to 150 nt”), as taught by Sun et al., in the claimed method of U.S. Patent No. 10,640,763 thus arriving at the instantly claimed invention, because it was known in the art that the widely-used Illumina paired-end sequencing “could only yield up to 150 nt sequences” (see Sun et al., page 2030, column 2, paragraph 2).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the applicant’s invention, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claims 2-9 and 11-20
All the additional features recited in dependent claims 2-9 and 11-20 are taught or rendered obvious by claims 2-21 of U.S. Patent No. 10,640,763.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
6.	Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (EMBO J. 2013, 32:2029-2038).
Regarding claims 1 and 15
Sun et al. teach, throughout the whole document and particularly in Figure 1, a method of labeling a target nucleic acid sequence in a sample with a molecular barcode, comprising: hybridizing an oligonucleotide (e.g., the barcode-indexed primer binding to exon 3) comprising a molecular barcode with a first nucleic acid molecule comprising the target nucleic acid sequence (e.g., exon 9 or 10), wherein the oligonucleotide specifically binds to a binding site (e.g., exon 3) on the first nucleic acid molecule, wherein the binding site (i.e., exon 3) is at least 200 or 500 nt (e.g., at least 1 kb or 1000 nt. See Figure 1 caption (“After circularization of the ~2 kb RT-PCR product and another round of PCR with the primers targeting constitutive exon 7 and exon 8, the amplification product of ~1 kb in length was then sequenced.”) suggesting the combined length of exon 7 and exon 8 that are between the binding site (exon 3) and the target nucleic acid sequence (exon 9 or 10) is about 1 kb or more.) away from the target nucleic acid sequence (i.e., exon 9 or 10) on the first nucleic acid molecule (Figure 1B); 
Regarding claims 2-3
The method according to Sun et al., further comprising synthesizing a complementary strand of the second nucleic acid molecule to generate a double-stranded nucleic acid molecule, wherein the circularizing comprises circularizing the double-stranded nucleic acid molecule (Figure 1B).
Regarding claims 4-5
The method according to Sun et al., further comprising amplifying the second nucleic acid molecule or complement thereof to generate a copy of the second nucleic acid molecule or complement thereof, wherein the circularizing comprises circularizing a copy of the second nucleic acid molecule or complement thereof (Figure 1B).
Regarding claim 6

Regarding claim 7
The method according to Sun et al., wherein the first nucleic acid is an mRNA (Figure 1B).
Regarding claim 8
The method according to Sun et al., further comprising aligning the plurality of sequencing reads to determine the full length target nucleic acid sequence (Abstract; Figure 1B; page 2030, column 2, paragraph 2; page 2036, column 2, paragraph 3).
Regarding claim 9
The method according to Sun et al., wherein the binding site (i.e., exon 3) is a gene-specific sequence (Figure 1B).
Regarding claim 11
The method according to Sun et al., wherein the target nucleic acid sequence (i.e., exon 9 or 10) is 20 nt to 500 nt in length (Figure 1).
Regarding claims 12-13
The method according to Sun et al., wherein the first nucleic acid molecule comprises an immunoglobulin gene (Figure 1 caption; page 2029, column 2, paragraph 1).
Regarding claim 14
The method according to Sun et al., wherein the target nucleic acid sequence comprises a splicing junction, a coding region, or any combination thereof (Figure 1; page 2029, column 2, paragraph 1; page 2030, column 2, paragraph 2).
Regarding claims 16-17
The method according to Sun et al., wherein the sample comprises a single cell, wherein the single cell is an immune cell (page 2030, column 1, last paragraph; page 2032, column 1, last paragraph – column 2, paragraph 2; Figure 1 caption).
Regarding claim 18
The method according to Sun et al., wherein the molecular barcode comprises a sample label or a molecular label (Figure 1B; page 2030, column 2, paragraph 2; page 2032, column 1, paragraph 3).
Regarding claims 19-20
The method according to Sun et al., wherein the molecular barcode comprises a binding site (e.g., barcode sequence. See Figure 1B) for a universal primer (see page 2030, column 2, paragraph 2: “PCR products derived from different samples and labelled with different barcodes were pooled together”; page 2032, column 1, paragraph 3: “For each sample, we obtained between 5.71 and 15.22 million quadruple-reads that could be used to unambiguously identify the usage of exons 4, 6, and 9 as well as the barcode representing a specific sample”. Since the barcode sequence used for a specific sample is unique, it can be used as a binding site for a universal primer for said specific sample.).
Response to Arguments
7.	Applicant’s amendments and arguments filed 4/19/2021 have been fully considered.  In view of applicant’s amendments to claims 1 and 11, the rejection under 35 USC 112(b) has been withdrawn.  However, the double patenting rejection and the rejection under 35 USC 102 are maintained.
Nonstatutory Double Patenting Rejection
Applicant states the following: “Applicant respectfully disagrees with the double patenting rejections, and requests the Examiner to hold the rejections in abeyance until the present application is otherwise in condition for allowance.”
In response, since no terminal disclaimer has been filed and the present application is not in condition for allowance, the nonstatutory double patenting rejection is maintained.
Rejection under 35 USC 102
Applicant argues the following: “Sun does not teach a sequencing step generating a plurality of sequencing reads comprising at most 200 nucleotides and comprising at least a portion of the target nucleic acid sequence and at least a portion of the molecular barcode; rather, it teaches a sequencing step generating four types of sequencing reads, one of which comprise the barcodes and three of which comprise target nucleic acid sequences (“exons 4, 6, 9”).”
This is not found persuasive because the instantly claimed method does not require both “at least a portion of the target nucleic acid sequence” and “at least a portion of the molecular barcode” be comprised in a single sequencing read.  Specifically, claim 1 recites “wherein the sequencing reads comprise at least a portion of the target nucleic acid sequence and at least a portion of the molecular barcode” (see the last 3 lines of claim 1, emphasis provided), suggesting that the recited “at least a portion of the target nucleic acid sequence” and “at least a portion of the molecular barcode” may be comprised in multiple, separate sequencing reads (like what is taught by Sun) rather than a single sequencing read.  Even if the claim is amended to require one of the sequencing reads to comprise both “at least a portion of the target nucleic acid sequence” and “at least a portion of the molecular barcode”, it would still not distinguish over the Sun reference because the sequencing read comprising the barcode in Sun’s method (see Figure 1B) also comprises at least a portion of exon 10 (which may be regarded as the target nucleic acid sequence as discussed in the 102 rejection above).
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639